DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on May 11, 2021 and April 7, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,033,765.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each of the essentially recited elements of the instant application claims, including: the appliance/pressure fryer; food product volume (internal volume); fluid aperture; conduit; flow restrictor; check valve; cover; fry pot; pressure relief valve; burst disc; and access aperture, and the interrelated limitations and details thereof, with the claims of the instant application being presented in a broader manner, with different element combinations than the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister, USPN 5,129,386.
As to claim 1, Meister shows a cooking system (see Figs. 1-4), comprising: an appliance (10) defining a food product volume (within 12) and a fluid aperture (29) fluidly coupled to the food product volume; a conduit (from 56, through 26 and 28) configured to fluidly couple a fire suppressant supply (55, 60) to the fluid aperture, the fire suppressant supply being configured to provide a fire suppressant agent; a flow restrictor (at 36; see Fig. 3) positioned along the conduit and configured to restrict a flow rate of the fire suppressant agent through the conduit (the shape of the portion of the conduit shown at 36 will necessarily restrict the flow rate of the fire suppressant agent passing therethrough); and a check valve (valving components of 25, such as 40, 45 and 48, which act as a check valve) positioned along the conduit, wherein a portion of the conduit (26, 28) extends between the check valve and the fluid aperture and fluidly couples the check valve to the fluid aperture, and wherein the conduit is configured to introduce the fire suppressant agent from the fire suppressant supply into the food product volume of the appliance through the fluid aperture.
As to claim 2, Meister shows the check valve being positioned along the conduit between the flow restrictor and the fluid aperture (see Fig. 3).
As to claim 3, Meister shows the check valve being configured to resist movement of material from the food product volume of the appliance to the fire suppressant supply through the conduit (see column 4, lines 27-35).
As to claim 4, Meister discloses that the system further comprises a cover (see column 2, lines 26-28) selectively repositionable between an open position and a closed position, wherein the cover extends at least partway across the food product volume in the closed position.
As to claim 5, Meister discloses that the cover is selectively reconfigurable into a sealed configuration while in the closed position, and wherein the cover and the appliance are configured to cooperate to seal the cover to the appliance when the cover is in the sealed configuration (see column 2, lines 45-50).
As to claim 7, Meister shows and describes the appliance as being a fryer (see column 2, line 12) including a fry pot (12) that defines the food product volume, and wherein the fluid aperture is positioned such that the fire suppressant supply and the conduit are configured to introduce the fire suppressant agent into the food product volume of the fry pot above a top surface of cooking oil (11) contained within the food product volume (see Fig. 2).

Claims 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al., USPN 3,584,688.
As to claim 8, Duncan shows a cooking system, comprising: an appliance (12) defining a food product volume (within each of 20) and a fluid aperture (at 50; see Figs. 1 and 6) fluidly coupled to the food product volume; a conduit (starting with the un-numbered dip tube connected to 110, and the fluid conducting portions through 100 and 44, to and through 42, 45 and portion 48, leading to 50; see Figs. 1, 4 and 5) configured to fluidly couple a fire suppressant supply (within 35) to the fluid aperture; and a burst disc (124) positioned along the conduit and configured to rupture (see Fig. 9) to fluidly couple the fire suppressant supply to the food product volume of the appliance.
As to claim 9, Duncan shows the system further comprising a flow restrictor (as part of 70) positioned along the conduit and configured to restrict a flow rate of the fire suppressant agent into the food product volume of the appliance (as explained in column 6, lines 48-58, the mechanism shown in Figs. 4 and 5 acts to restrict flow of the fire suppressant).	
As to claim 13, wherein the burst disc is configured to fluidly decouple the fire suppressant supply from the food product volume of the appliance when a pressure differential across the burst disc is less than a threshold pressure differential (the burst disc 124 will fluidly decouple the suppressant supply from the food product volume, as long as a pressure differential thereacross does not exceed its inherent capability of remaining intact), and wherein the burst disc is configured to rupture in response to the pressure differential across the burst disc exceeding the threshold pressure differential (Note: even though the burst disc of the system of Duncan is designed to rupture when piercing point 83 moves downwardly, this does not preclude anticipation, since the burst disc cannot withstand an infinite pressure differential thereacross, and thus will necessarily rupture in response to a pressure differential exceeding its inherent capability of remaining intact).

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kijimoto, USPN 6,810,791.
As to claim 14, Kijimoto shows a cooking system (see Figs. 1 and 2), comprising: a pressure fryer (1) comprising: a fry pot (4) defining: an internal volume (43) configured to contain cooking oil; and an access aperture (across top of 4) through which food products may be introduced into the internal volume; and a pressure relief valve (21) fluidly coupled to the internal volume; and a conduit (18 or 17) configured to fluidly couple a fire suppressant supply to the internal volume, the fire suppressant supply being configured to provide fire suppressant agent to the internal volume through the conduit (in the manner recited, a “fire suppressant supply” is not required by the claimed “cooking system”, however either of conduits 18 or 17 could be fluidly coupled to a fire suppressant supply, thus the claim is not patentably distinguished from the prior art of Kijimoto).
As to claim 15, Kijimoto shows the system further comprising a cover (11) selectively repositionable between an open position and a closed position, wherein the cover extends at least partway across the access aperture in the closed position.
As to claim 16, as noted above with respect to claim 14, a “fire suppressant supply” is not required by the claimed “cooking system”, thus the functional language regarding the fire suppressant supply does not patentably distinguish the claim from the prior art of Kijimoto.
As to claim 17, the pressure relief valve of Kijimoto is configured to permit material to pass from the internal volume through the pressure relief valve when a pressure differential across the pressure relief valve exceeds a threshold pressure differential (see column 3, lines 31-33).
As to claim 18, the fry pot of Kijimoto defines a fluid aperture (through the wall of the fry pot 4, where either of conduits 18 and 17 fluidly connect to the internal volume 43) that fluidly couples the conduit to the internal volume (see Fig. 2).
As to claim 19, the fry pot of Kijimoto defines a fluid aperture (through the wall of the fry pot 4, where conduit 18 fluidly connects to the internal volume 43) that fluidly couples the pressure relief valve to the internal volume (see Fig. 2).
As to claim 20, the fluid aperture of Kijimoto, as applied to claim 19 above, fluidly couples the conduit (18) to the internal volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meister, in view of Kijimoto.
Meister shows all of the recited limitations as set forth in claim 5, and further, Meister shows/describes the appliance to be a pressure fryer (see column 2, line 12) including a fry pot (12) that defines the food product volume.  However, Meister is silent as to the pressure fryer further comprising a pressure relief valve fluidly coupled to the food product volume, wherein the pressure relief valve is configured to permit material to pass from the food product volume through the pressure relief valve when a pressure differential across the pressure relief valve exceeds a threshold pressure differential.
It should first be noted that it was old and well known before the filing of the instant application to include a pressure relief valve fluidly coupled to a food product volume of a pressure fryer appliance, in order to relieve excess pressure from the food product volume in the event that a pressure therein exceeds a safe operating pressure.  Indeed, Kijimoto shows a cooking system (see Figs. 1 and 2), comprising: a pressure fryer (1) including a fry pot (4) defining a food product volume (43), and Kijimoto shows the pressure fryer also including a pressure relief valve (21) fluidly coupled to the food product volume (see Fig. 2), wherein the pressure relief valve is configured to permit material to pass from the food product volume through the pressure relief valve when a pressure differential across the pressure relief valve exceeds a threshold pressure differential (see column 3, lines 31-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking system shown by Meister, to further comprise a pressure relief valve fluidly coupled to the food product volume, as taught by Kijimoto, thus permitting pressure within the food product volume which is in excess of a safe operating pressure to be safely be released therefrom.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al., in view of Meister.
As to claim 11, Duncan shows all of the recited limitations as set forth in claim 8, however Duncan does not expressly disclose the cooking system further comprising a check valve configured to resist movement of material from the food product volume of the appliance to the fire suppressant supply through the conduit.
Meister shows a cooking system (see Figs. 1-4), comprising: an appliance (10) defining a food product volume (within 12) and a fluid aperture (29) fluidly coupled to the food product volume; and a conduit (from 56, through 26 and 28) configured to fluidly couple a fire suppressant supply (55, 60) to the fluid aperture; and Meister further shows the system comprising a check valve (valving components of 25, such as 40, 45 and 48, which act as a check valve) configured to resist movement of material from the food product volume of the appliance to the fire suppressant supply through the conduit, in order to protect the elements within the conduit “from the contents of the vessel 12” (see column 4, lines 27-35).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system shown by Duncan, to provide a check valve configured to resist movement of material from the food product volume of the appliance to the fire suppressant supply through the conduit, as taught by Meister, such as replacing element “50” of Duncan shown in Fig. 6, with a check valve construction like that of Meister discussed above, thereby protecting the elements within the conduit from the contents of the food product volume.
As to claim 12, the cooking system of Duncan, as modified above with the teaching of Meister and applied to claim 11, would result in a system wherein the check valve is positioned along the conduit between the burst disc and the fluid aperture (as evidenced by the location of the check valve elements in Fig. 3 of Meister).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Mingrone, and US Patent Application Publications to Neumann et al., Millikin and Casey et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752